PER CURIAM.
Vincent Hood appeals from the motion court's judgment denying his motion filed pursuant to Missouri Rule of Criminal Procedure 29.15 (2015). We have reviewed the *930briefs of the parties and the record on appeal, and we conclude the motion court's denial of post-conviction relief was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2017).